UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4145


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CLEMENT J. HOPE, a/k/a Qwan,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:08-cr-00030-RJC-1)


Submitted: September 29, 2017                               Decided: November 13, 2017


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ross Hall Richardson, Joshua B. Carpenter, FEDERAL PUBLIC DEFENDER FOR THE
WESTERN DISTRICT OF NORTH CAROLINA, Asheville, North Carolina, for
Appellant. Jill Westmoreland Rose, United States Attorney, Anthony J. Enright,
Assistant United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Clement J. Hope appeals the 60-month revocation sentence imposed after we

remanded his case to the district court for further proceedings on his supervised release

revocation. Hope contends that this sentence is plainly unreasonable, both procedurally

and substantively. We affirm.

       “A district court has broad discretion when imposing a sentence upon revocation

of supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013); see

also United States v. Slappy, 872 F.3d 202 (4th Cir. 2017). We will affirm a revocation

sentence that “is within the prescribed statutory range and is not plainly unreasonable.”

United States v. Crudup, 461 F.3d 433, 440 (4th Cir. 2006). We first consider whether

the sentence imposed is procedurally and substantively unreasonable, applying the same

general considerations utilized in our evaluation of original criminal sentences. Id. at

438.   In this initial inquiry, the court “takes a more deferential appellate posture

concerning issues of fact and the exercise of discretion than reasonableness review for

guidelines sentences.” United States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007)

(internal quotation marks omitted). Only if we find the sentence unreasonable will we

consider whether it is “plainly so.” Id. at 657 (internal quotation marks omitted).

       A supervised release revocation sentence is procedurally reasonable if the district

court considered the policy statements contained in Chapter Seven of the Sentencing

Guidelines and the 18 U.S.C. § 3553(a) (2012) factors applicable in revocation

proceedings. Crudup, 461 F.3d at 439. The district court also must provide a statement

of reasons for the sentence imposed, but that explanation “need not be as detailed or

                                             2
specific when imposing a revocation sentence as it must be when imposing a post-

conviction sentence.” United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010). In

fashioning an appropriate sentence, “the court should sanction primarily the defendant’s

breach of trust, while taking into account, to a limited degree, the seriousness of the

underlying violation and the criminal history of the violator.”          U.S. Sentencing

Guidelines Manual ch. 7, pt. A(3)(b) (2009). A revocation sentence is substantively

reasonable if the court “sufficiently state[s] a proper basis” for concluding the defendant

should receive the sentence imposed, up to the statutory maximum. Crudup, 461 F.3d at

440.

       We have reviewed the record and conclude that Hope’s sentence is not plainly

unreasonable. The district court indicated that Hope’s sentence reflects the demonstrable

need to protect the public from future crimes by Hope and to deter Hope from continuing

to commit acts of violence against women. See 18 U.S.C. § 3553(a)(2)(B)-(C). The

record also makes plain that the court chose the sentence because Hope’s commission of

new crimes amounted to a significant breach of the court’s trust. See USSG ch. 7, pt.

A(3)(b). Given that the district court identified these proper and persuasive reasons for

the revocation sentence, we reject Hope’s claim that the court committed reversible error.

       For these reasons, we affirm the amended revocation judgment. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED



                                            3